internal_revenue_service appeals_office s pine istand rad suite plantation fl release number release date date date uil code a org name b org address certified mail dear department of the treasury person to contact emplovee id number tel fax refer reply to ap fe ftl grp in re ein c ein form required to be filed tax period s ended 49xx12 19xx12 2oxx12 20xx12 this is a final adverse determinatio the internal_revenue_code irc from federal_income_tax under sec_501 n as to your exempt status under sec_501 of it is determined that you do not qualify as exempt effective date our determination is based on our findings that you did not was made for the following reason s based on a review of e period 19xx-20xx we have determined that you did not operate ithin the meaning of table educational or other exempt purposes w our adverse determination your activities for th exclusively for chari sec_501 demonstrate that you primarily engage d that your activities serve substantial non to the benefit of private individuals more were not in furtherance of an exempt_purpose wi c -1 c you operated for the benefit of private of sec_1_501_c_3_-1 d ii and you operated for the primary purpose of carrying on an unrelated_trade_or_business within the meaning big_number c -1 ex contributions to your organization are not deductible under code sec_170 in activities accomplishing exempt purposes in -exempt purposes your net earings inured than an insubstantial part of your activities thin the meaning of treas reg interests within the meaning of treas reg d to file federal_income_tax returns on the form indicated above you h their instructions ate of this letter unless a request for you are require should file these returns within days from the d an extension of time is granted file the returns in accordance wit and do not send them to this office of any taxes due will not be delayed judgment under code sec_7428 processing of income_tax returns and assessment because you have filed a petition for declaratory c ein a org name b org address lf you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles fisher team manager department of the treasury internal_revenue_service watt avenue sa mt sacramento ca date date xx date address address poa poa taxpayer_identification_number form_990 tax_year s ended person to contact iid number contact numbers telephone fax tax_exempt_and_government_entities_division legend org organization name president president org address via up sec_2 day delivery dear as you know since the time our technical_advice request was returned to our office without the issuance of a technical_advice_memorandum we have requested additional information from you we have made these requests by means of information document requests and the issuance of a summons on december 20xx the purpose of our requests have been to secure the information necessary to make a fully informed determination regarding whether the foundation operated exclusively for exempt purposes to date you have not complied with our requests please be advised that our office has made a referral to our area_counsel te_ge to commence the process of enforcing the summons issued to you on december 20xx we have also advised you that we believe the statute_of_limitations on assessment for the earliest years under examination is set to expire on or about april 20xx as such we have requested you to agree to an extension of the statute_of_limitations so that all of the facts can be developed and that we can make a fully informed determination regarding tax exempt status to accommodate your concerns we offered to meet your request to add a new revenue_agent to the case to work directly with you and your staff despite our best efforts we have not reached agreement on these matters and we have not received the statute extension under these circumstances where the statute_of_limitations on assessment is about to imminently expire the service must act based upon the information available such please find enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code is necessary because we believe revocation is necessary we are also enclosing a copy of form 4549a reflecting our proposed tax_liability once the foundation’s exempt status is revoked as as noted above we are coming to the conclusion that your exempt status should be revoked base upon the information available to us some of that information includes documents the irs received from individual donors members to the foundation and other sources at various times throughout our report we reference such documents so that the administrative record is complete as possible and as support for our report we have enclosed copies of these documents for convenience an index to these document is also attached these additional documents are in addition to the information and documents gathered by revenue_agent during the examination of the foundation if you accept our findings take no further action we will issue a final adverse determination_letter revoking your sec_501 exempt status and a notice_of_deficiency for corporate income taxes as such if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination and issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code in conjunction if we issue the final revocation notice we will issue a statutory_notice_of_deficiency corporations which are not exempt from federal_income_tax are to protect the government's interests obligated to pay federal_income_tax on their taxable_income we are enclosing a form 4549a income_tax examinations changes for the tax years ending december 19xx through december 20xx the calculation on taxable_income and tax_liability is based on all information available to us at this time if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position please be advised however we can not process a case to the appeals_office unless there exists a minimum of days plus our processing time of days remaining on the statute a consent to extend the time to assess tax form_872 through march 20xx has been enclosed for your letter dated february 20xx from your poa p s received by us on march 20xx signature in a you indicate that you may prefer form 872a special consent to extend the time to assess tax both forms have been enclosed along with letter and publication lf we are able to forward your case to appeals an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a however appeals has procedures for a returning cases that taxpayer and the irs collection process are not ready for appeals consideration b raising certain new issues and c seeking review and comments from the originating irs function with respect to new information or evidence furnished by the taxpayer or representative you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for the taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate office their phone number if you have any questions please call the contact person at the telephone number shown in the if you write please provide a telephone number and the most convenient time to heading of this letter call if we need to contact you thank you for your cooperation sincerely enclosures r c johnson director eo examinations cc legend org organization name city attn-2 2x ra-1 thry ra-49 state state a bm thry ra xx date address address country country corp corp city attn-1 attorneys co-1 thru co-38 bm-1 bm-2 bm-3 bm-4 bm-5 thru companie sec_1 issue whether org operated exclusively for exempt purposes during the 19xx-20xx period under examination facts incorporation of org the org foundation was incorporated on december 19xx in the state of state the incorporators and the board_of directors were bm-1 bm-2 and bm-3 these individuals listed the address of address city state the foundation’s articles of incorporation provide that its purposes are to be exclusively charitable and educational specifically to raise and distribute funds to other nonprofit charitable organizations and to initiate fund and administer a wide variety of charitable educational religious scientific and literary projects application_for exemption the foundation applied for tax-exemption on form_1023 dated december 19xx as an organization described under c of the internal_revenue_code irc the form_1023 states its activities are to raise and distribute funds to other nonprofit charitable organizations and to initiate funds and administer a wide variety of charitable educational religious scientific and literary projects the foundation plans to operate a donor_advised_fund whereby individual donors can request that the donated funds be directed to a specific charitable cause or activity in some instances the ultimate suggested donee is another nonprofit organization in other instances the suggested beneficiary of the donation is a local charitable activity well known to the donor in such instances the foundation board_of directors require the submission of detailed background material prior to approving the requests so that the foundation is satisfied that all expenditures are for bona_fide charitable organizations or purposes as is specified in the certificate of incorporation the board_of directors has the ultimate decision making authority for the disposition of the funds some of the donations will be operated as endowment funds for a particular charity and others page of will make distributions from corpus administrative expenses will be kept to a bare minimum the foundation is aware of the requirements for operating a donor_advised_fund and wil adhere to rules which permit the foundation to freely and effectively employ the assets or the income derived therefrom in furtherance of its exempt purposes the form_1023 also states that the funds of the foundation will be managed by corp and two of the directors of the foundation also serve as directors of corp the corp is described as a financial planning company the foundation represented in its proposed budget that distributed by the foundation for charitable purposes in that same year of amounts contributed by donors in a given year would be based upon this application the irs recognized tax-exemption for sec_501 status on march 19xx since the organization was a newly formed organization the foundation was granted public support status under a and b a vi during an advance_ruling period ending december 20xx upon the completion of the advance_ruling period the service recognized the foundation as an organization described in sec_509 and sec_170 by letter dated may 20xx foundation’s role within the org family of companies the foundation is just one corporation associated with org the economic association of health professionals bm-1 dmd is the founder and chairman of org as noted earlier bm-1 is also the incorporator of the foundation and serves as the president of the foundation and on its board_of directors in general org is a financial counseling and investment service begun by bm-1 in 19xx doctors who choose to avail themselves of org’s services generally have the option of two types of memberships a basic membership which allows doctors access to org materials for self study and access to org promoted financial products dollar_figuredollar_figure to join dollar_figuredollar_figure annual renewal and an integrated planning membership available to doctors that meet certain income and asset thresholds which provides a greater level of financial services than the basic membership dollar_figuredollar_figure to join dollar_figuredollar_figure annual renewal the org organizations as a whole are a group of membership organizations generally restricted to serving health care professionals notably doctors and dentists org provides financial information products and services tailored to the individual needs of its health care professional clients org emphasizes the federal_income_tax and to a lesser extent federal estate_tax savings achieved through org products and techniques to reduce federal tax_liability for example there is a corp that provides retirement_plan design and administration a corp providing insurance benefits such as life disability and long-term care benefits a corp providing investment services as a registered investment_advisor a corp providing administrative services to the group and org corporation providing written financial plans for its members the emphasis on reducing federal income taxes stems from bm-1’s study of the internal_revenue_code from which he has concluded that doctors should only pay federal income taxes on earnings needed to maintain a doctor’s current lifestyle costs page of bm-1 promotes that earnings in excess of lifestyle costs food housing etc should be placed in deductible savings vehicles bm-1 promotes that the foundation is one such vehicle org the economic association of health professionals produces a document entitled program summary capital accumulation and capital distribution planning for doctors k2-59 ' this program summary describes virtually all of the programs sponsored by org the program describes the foundation as follows the org is a public charity that enables doctors to contribute pre- tax earnings to their own family public_charities that are subaccounts of the umbrella org charity flexible deductible annual contributions of to of a donor's adjusted_gross_income can be allocated each year to a doctor's family public charity org growth on contributions within the family public charity accounts accrue tax deferred doctor donors may direct the use of funds accumulated within their family public charity accounts to finance charitable projects including personal teaching research pro bono works college and graduate school scholarship programs and deferred_compensation programs donors and their family members may work for and be compensated by their family public_charities for good works teaching research or providing pro bono services they perform on behalf of their family public_charities compensation levels from the family public_charities to doctor donors and their family members are based on usual and customary compensation levels and actual time involvement on projects good works projects and expense reimbursement and compensation levels for services performed by doctors their family members and others on good works projects of the family public charity are approved for distribution from individual family public charity accounts by the independent board_of directors of the parent org contributions to doctors' family public charity org accounts may be invested at the direction of donors in guaranteed principal and non-guaranteed principal vehicles growth on undistributed funds accrues with no losses to current income or capital_gains taxes family public charity accounts are not includable in the donor's family's estate and the accumulated assets within the family public charity account are exempt from the claims of creditors another use of the doctor's family public charity org is for doctors to contribute appreciated personal investment_assets to the family public charity before their sale and eliminate the loss of sales proceeds to capital_gains taxes the family public charity then sells the assets transferred and pays a life income to the donor through this approach there is no loss of investment_asset value and earnings on investment_asset references such as this one refer to the additional documents accompanying this report page of value to capital_gains taxes doctors who donate appreciated personal assets to their family public charity orgs receive an income_tax deduction equal to approximately of the market_value of the gift and an annual income_for_life of approximately of the total market_value of the gift this life income can be received from the doctor's family public charity without any requirement for the doctor donor to do good works research teach provide pro bono services any surplus undistributed assets remaining in the family public charity at the doctor-donor's death can be used to compensate surviving family members to do good works personally or to administer the gifting of family public charity assets to charitable and educational institutions and professional associations selected by the doctor donors during their lives the family public charity org makes it possible for doctors to receive expense reimbursement and annual compensation_for their time devoted to good works projects of their family public charity the family public charity org can also establish a deferred_compensation plan to provide future reimbursement to doctors for current medical and dental indigent care services and other current charitable pro bono services members who subscribe to the integrated planning membership are entitled to receive a tax reduction plan accumulation this document is a comprehensive financial planning analysis it is organized into the following sections s n w y r a w d n financial education business structure income protection income_tax reduction investment management asset protection value system endowment accompanying the tax reduction plan accumulation is normally a letter from bm-1 that includes a discussion of the foundation in the income_tax reduction and asset protection sections of the tax reduction plan in the income_tax reduction section bm-1 describes org’s various tax reduction programs the foundation is identified as one such program along with org’ sec_419 plan leveraged split dollar plan disability equity_trust malpractice equity_trust and various qualified_retirement_plans the recurrent theme is that members should not pay taxes on earnings exceeding their lifestyle needs k2-18 may 19xx letter to ra-1 from bm-1 in the asset protection section bm-1 describes the org charitable foundation program as follows for further context regarding org's operations and the operations of some of the org promotions see states district_court for the eastern district of state memorandum opinion daizell j february 20xx the opinion supports an order enforcing a summons and describes the plaintiff's participation in org’s disability equity_trust as tax benefits aggressively claimed 20xx wl united page of family public charity orgs are used by org doctors to remove assets from the claims of creditors and to prevent losses of equity to capital_gains taxes on sales of appreciated_property family public charity orgs are used by org doctors to prevent losses to estate_taxes and creditors by transferring ownership of appreciated personal assets and high value personal residences out of their taxable estates to these legal entities that are outside the reach of creditors doctors and their spouses transferring their primary residences to family public charity orgs may retain the right to occupy the gifted residence or a successor residence during their life expectancies family public charity orgs can be utilized by org doctors to transfer assets and growth on these assts outside the taxable_estate and away from the claims of creditors income_tax deductions generated by personal asset transfers into family public charity orgs are also used to reduce income_tax losses on annual distribution from qualified_retirement_plans and other investment or earned_income in addition losses to capital_gains_tax on sales of appreciated assets can be eliminated as members advance in their accumulation plan the org financial analysis department updates their plan k2-49 w-12 v1-v18 included with the updated plan is a financial data sheet entitled summary of assets the summary of assets identifies the member by name and identifies all assets owned by the member including assets in org promoted products at the bottom of the sheet is a line identified as grand total included as a line item adding up to a member’s grand total is the net asset value of the member’s family public charity org w-11 members establish accounts at org org members’ who desire to participate in the org program submit an application to participate in the org the application provides for the member to input his or her name ssn address and other identifying information the application requests the member to identify the individual who will be the fund advisor successor advisor in the event of the death of the fund advisor and alternate fund advisor in the event the successor advisor can not be the fund advisor typically members select themselves to the fund advisor and family members to the successor and alternate advisors this option of selecting successor advisors to the account allows the member’s funds to remain under family advisement or control for perpetuity ra-2 letter dated xx from financial counselor to ra-2 this report generally refers to individual doctors who establish accounts with the foundation as members while other terms could have been selected such as participant client or donor the term member is consistent with foundation’s board_of directors characterization of such individuals pro bono work can be done for a foundation and reimbursed by the foundation to an individual other than the foundation member emphasis added december 19xx minutes of the foundation board_of directors page page of the application also requests the member to select a name for their donor_advised_fund typically members select a name for their fund that uses their last name to be combined with a combination of words such as foundation family fund etc for example ra-3 selected the name co-1 in some of the correspondence the account is also referred to as the co-1 there does not appear to be any limitations on the name a member may select for their account the foundation board_of directors encourages members to use the designation family public charity december 19xx board_of directors meeting minutes the application includes a section entitled proposed charitable purpose members may select from two pre-printed choices either general purpose to provide for charitable religious educational scientific or health objectives or other while the application form allows for members to elaborate on these purposes and advises that additional pages may be attached typically members select the general purpose and do not elaborate a third page to the application is a document entitled fund advisor statement this statement includes the following language and is then signed by the member as an applicant to the foundation by completing and signing this application i hereby apply to participate in the org program i understand that the full amount of my initial contribution is tax deductible unless the deferred gift annuity election has been selected also i understand that the contribution amount less fees set-up fee annual administration fee and marketing fee will be deposited and maintained in a separate investment account i certify that i understand the nature of donor advised funds and will conduct activities which satisfy the requirements of the internal_revenue_code i understand that in order to qualify as a deductible contribution for income_tax purposes the ownership and custody of my donated funds and property will be fully relinquished to these statements accurately reflect my desires for my charitable fund at the org on some fund advisor statements the form is pre-printed to read org on other fund advisor statements the form includes a blank line wherein typically members write in the name of their account ie co-1 there is no indication that any materials are provided to prospective members at the time they execute the fund advisor statement to educate them regarding the nature of donor advised funds thereby putting perspective donors in a position to make the certification in the fund advisor statement likewise at the execution of the fund advisor statement there is no indication that prospective members are provided materials to educate them regarding activities which will satisfy the requirements of the internal_revenue_code as part of the application members also submit an investment election form directing the foundation where to invest the contributed monies the foundation modified this investment election form over the course of the examination years 19xx- page of 20xx the form includes a number of options members are requested to allocate a percentage of contributed assets to the listed choices at one time the options of investments available to the member included the following money market funds bank cds treasury bills u s stock index mutual funds u s corporate bond mutual funds u s balanced mutual funds modern portfolio theory low risk modern portfolio theory medium risk modern portfolio theory aggressive growth individual listed securities as listed annuities life_insurance in comparison to larger tax exempt donor advised funds the relatively simple application agreement does not elaborate or detail the rights and agreements of the member as well as the rights of the foundation in addition to submitting the application members must pay a fee of dollar_figuredollar_figure for the privilege of opening an account with the foundation upon receiving this fee the foundation transmits dollar_figuredollar_figure to the law firm of co-2 and dollar_figuredollar_figure to org in addition to this dollar_figuredollar_figure fee members are charged a fee equal to of the amount contributed the foundation pays this fee to org this fee is reflected as a research and marketing fee once an account is established there are other fees there is an annual administration fee charged to members of dollar_figuredollar_figure there is also an annual investment management fee of of a member’s funds in the account the foundation pays various fees to org bm-1 is the sole shareholder of org per the foundation’s form_990 the foundation paid marketing fees of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure dollar_figure to org during taxable years 19xx 19xx 20xx and 20xx respectively in 20xx it also paid dollar_figuredollar_figure in administrative fees to org beginning in 20xx the foundation also paid investment fees to org or org investment services inc according to the foundation’s form_990 the foundation paid dollar_figuredollar_figure to org and dollar_figure to org investment services inc for investment fees during taxable years 20xx and 20xx respectively through august 20xx the foundation had member accounts the foundation’s promotional material does not indicate that it imposes a minimum org financial counselors serve as the principal link between members and the org family of companies and programs bm-1 personally trains all financial counselors the financial counselors work exclusively for org k2-94 org financial counselors are highly trained professionals who implement the annual org tax reduction plan recommendations for doctors k2-88 in effect the org financial counselors are the agents of org org pays of the research and marketing fee it receives from the foundation to its financial counselors page of contribution amount to open or maintain an account in at least of the accounts the member contributed only the initial dollar_figuredollar_figure fee and a total of accounts had less than dollar_figuredollar_figure contributed to it at the july 20xx meeting of the foundation board_of directors it was resolved that accounts needed to have a minimum cash balance of dollar_figure dollar_figure in addition to the dollar_figuredollar_figure set up fee in most instances members also forward assets either cash or non-cash to the foundation at the time they set up their account members are encouraged to donate appreciated_property whether that property be marketable_securities real_property or other appreciated assets in this connection members are advised of the tax benefits of donating appreciated_property the foundation does not have any restrictions on the types of property it will accept the foundation has accepted partial_interests of limited_liability companies and other non-liquid and or non-marketable assets members that contribute real_estate complete an indemnification and hold harmless agreement upon receiving contributions the foundation issues a receipt the receipt identifies the donor and the amount contributed the receipt also indicates that the foundation’s records indicate that you prefer your gift to be directed toward the member’s particularly named account the receipt also provides that the member’s contribution is a completed and unrestricted gift to the org it is tax deductible finally receipts include a statement that no goods or services were provided to the donor unless otherwise stated e-15 once a members account is established cash and the proceeds from the sale of property transferred to the foundation are invested with co-3 co-3 an investment and brokerage firm located in city state the foundation arranges for co-3 to open for each member an investment account into which earnings are deposited and from which funds are withdrawn members receive regular statements setting forth the assets in their foundation account and reporting transactions during the period ie transfers distributions and fee payments while the great majority of member accounts have their assets invested through co-3 this is not the exclusive vehicle for investments of member accounts some accounts appear to be invested in life_insurance contracts viaticals accounts at co-4 or in other investments in seeking to understand how the foundation solicits contributions idr question asked please describe how you solicit donors to contribute to the foundation the foundation responded as follows typically contributions are not solicited by the foundation the foundation is introduced to org member doctors when they express the desire or need to give back to the community via charitable gifts and projects participation in the foundation is also suggested to org members as an appropriate method to achieve philanthropic estate_planning or other financial goals occasionally once a donor has established an account the donor solicits contributions from friends family or others to support giving for specific charitable purposes page of financial counselors recommend to members which programs in the org family of programs members should participate the tax savings appears to be the preeminent purpose for example in a letter dated october 20xx from org financial counselor ra-4 to ra-1 ra-4 wrote the establishment of the co-5 can obtain additional tax and investment diversification it can be funded up to december to obtain tax help this year and does not require permission of your corporation to be a participant requested that the org home_office supply you with a tape on the family public charity to go along with the enclosed brochure please pay particular attention to the comment on page by ra-s of city the org home_office will send you the information you requested on the children’s endowment program and modern portfolio theory as we previously discussed you paid for and are eligible to receive an updated org tax reduction plan as you are sic heard on the tapes the org program continues to utilize leading law and investment management firms to design programs specifically of our doctor members please keep in mind that you are sic your wife are only legally obligated to pay income taxes on what you spend not on what you earn k5-1 in a follow-up letter dated december 20xx to ra-1 ra-4 begins his letter by stating the adoption of the org structure eliminates the loss of your of your sic practice earnings and retirement savings to unnecessary taxes here is what you need to do to enroll in the program k1-31 ra-4’s jetter concludes ra-1 i am sure the org structure can help you the first step is to complete this paperwork so that we can get started how does that sound k1-32 financial counselors continue to be involved with members and serve as the primary contact with org and the foundation for example after ra-1 opened an account ra-4 wrote to ra-1 on january 20xx advising that the co-5 ‘is yet another of the tax reduction tools available to you to prevent the unnecessary loss of your practice earnings thank you for your contribution k1-33 this letter also shows the involvement of the financial counselor in selecting charitable projects such continued involvement by financial counselors is routine in the operations of the foundation see response to idr question in the event the foundation does not receive a copy of the tax_determination letter the request is denied and donor’s financial counselor is notified who in turn will notify the client directly ’ approximately six weeks after establishing an account members receive a package from the foundation including a cover letter from bm-1 included in the package are a number of items including the following an opinion letter from the law firm of co-2 bm-1 describes the law firm a sec_2 page of u-30 the opinion letter is general in nature although we are unable to render advice as to the tax effect of actions taken by any individual donor at the request of and as legal counsel to the foundation we have set forth herein general rules regarding public_charities e-3 we have not examined documents with respect to any specific program and do not hereby render an opinion as to the tax effect with respect to any such program e-6 the letter repeatedly advises members that they should consult with their individual tax advisors and concludes that there can be no assurance that the discussions of tax matters set forth in this letter will not be subject_to different interpretations e-8 a binder that includes the documents executed by the member and sample forms including a b c charitable project expense reimbursement and compensation charitable project time allocation log distribution request foundation promotional material in addition to the existence of summary descriptions of the foundation program in various publications amore comprehensive _ page brochure dedicated exclusively to describing the foundation was provided during the examination the program is entitled org the economic association of health professionals foundation program providing significance to a productive life the program is not dated but it appears that it was used during the examination years of 19xx-20xx it appears that the purpose of the program is to provide information for members considering establishing an account with the foundation the full program is transcribed verbatim below this verbatim transcription ends on page _ of this report org the economic association of health professionals foundation program providing significance to a productive life the org is an irs-recognized donor advised c public charity that enables philanthropic and community service oriented doctor-members of org to establish their own family public charity donor advised funds within the org to receive deductible gifts of earnings and savings the doctor’s family public charity is set up under the umbrella of the org thereby eliminating individual administrative duties and costs for doctors and their families significant income and capital_gains_tax benefits exist that are usually superior to private_foundations or charitable_remainder trusts the assets in the family public charity org will reduce income capital_gains and estate_taxes and can be used to endow doctors’ value systems operating within the irs guidelines the family public charity can be used for any valid charitable purpose including the tax benefits provided by present or future fundings for pro bono work teaching research and religious purposes this includes scholarships research grants direct page of funding of current charitable activities and deferred_compensation programs for currently provided pro bono services in addition to the advantages that the family public charity org provides over other charitable structures the org offers many important benefits including e e e e e no geographical ideological or other limitations on bona_fide charitable activities of the family public charity no loss of family of control often community and other public foundations require that control of your money will revert to the foundation’s board_of directors after several generations the family public charity org enables generations of doctors’ family members to continue to determine the charitable projects to be funded by the family public charity donor_advised_fund an irs determination_letter and a tax opinion letter verifying that the family public charity org is a public foundation investment flexibility as well as access to nobel prize winning modern portfolio theory money management through a special arrangement the org has access to institutiona money managers that advise many of the largest pension university and charitable endowment funds in the country constant monitoring of all foundation activities and law changes by one of the nation’s finest philanthropic planning law firms compensation_for pro bono work performed before and during retirement one use of this program is for doctors actually to work for their own family public charity org a doctor can provide free medical or dental attention to patients and be compensated by his or her family public charity from funds generated by deductible contributions of earnings or savings examples range from the simple provision of occasional volunteer or pro bono services to the establishment of an actual clinic in the doctor’s home town or inner city locations or even third world countries compensation levels from the family public charity org to doctor-donors and their family members are based on usual and customary compensation levels for services provided and actual time involvement on patients and projects all expenses including travel and supplies can usually be funded by the family public charity org throughout my professional life i have been able to help thousands of patients because of my success my family has been able to live a very comfortable life my wife and i felt an obligation to give back to those less fortunate than us through the co-6 we will continue to be able to provide cataract and glaucoma page of surgery for the poor of country it’s been a life changing experience knowing what a tremendous need there is we are unable to stop going ra-5 city state deferred_compensation for pro bono services being rendered today another use of the family public charity org is the creation of a deferred_compensation plan the org pro bono plan for doctors through their family public charity doctors who are providing current medical or dental indigent care services or other pro bono work can be reimbursed by their family public_charities during retirement years again usual and customary compensation levels and actual time involvement records in the form of patient billings and pro bono service verification must be kept by the participants and submitted regularly to the org’s board_of directors teaching and research programs another goal that many org doctors have for their retirement is to teach or perform research work because doctors direct the use of funds accumulated within their family public_charities many doctors elect to work on research projects and teach and have their family public charity org fund these projects these charitable projects including expense reimbursement and compensation_for teaching and research are approved for funding from the doctor’s family public charity by the board_of directors of the org based upon irs approved guidelines charitable_gift_annuity many org doctors elect to receive income from their family public charity org without performing pro bono work or any other services doctors can contribute appreciated assets to their family public charity before their sale and receive an income_tax deduction while eliminating the loss of sales proceeds to capital_gains taxes these assets may be appreciated real_estate or securities the org then customarily sells these assets and pays a life income to the doctor or to the doctor and the doctor’s spouse any assets remaining after the death of the doctor spouse become available for other charitable or org permanent endowment program purposes and may be directed by the doctor’s will or surviving family members the deferred gift annuity program is an efficient way to receive income in retirement without a charitable foundation one would probably use traditional savings alternatives and pay additional income capital_gains or estate_taxes by means of a charitable_gift_annuity savings are optimized outside of doctors’ taxable estates within their family public charity org and may be used in the future to support_charities personal charitable work or permanent endowment activities ra-6 city state a conduit for charitable giving org doctors can use their family public charity org account as a holding account and eventually as a page of conduit for giving to other charitable institutions such as their church medical school ymca or other recognized charitable institution use of this conduit structure may have certain significant income_tax benefits for doctor-donors when compared to a direct giving program also it enables doctors to avoid unwanted solicitations from numerous organizations who are seeking financial contributions perpetually increasing permanent endowment programs one of the most rewarding and long lasting ways doctors can perpetuate their value systems is through the establishment of a org permanent endowment program providing perpetually increasing funds to charitable and educational institutions doctors can endow an institution university church or community organization through the use of a sophisticated investment strategy or through the use of mortality gain contracts the result is a continuous stream of increasing income to the institutions for generations to come as a result of gifts from the doctor’s family public charity org the gifts received by the institutions selected by a doctor multiply a doctor’s contributions to his her family public charity org in an exponentially increasing manner for perpetuity the ra-7 family foundation’s permanent endowment program was established so that long after we are gone co-7 can continue to grow and produce the leaders of tomorrow anyone who has the means and the inclination to help others should seriously consider creating a family public charity org and funding a org permanent endowment program ra-7 ra-8 -city state estate_tax reduction no matter how sophisticated an estate plan may be there are really only four options for the disposition of your accumulated savings spend your surplus savings before death give surplus to your children or others give surplus to charity lose surplus to the government in the form of estate_taxes the family public charity org used in conjunction with a charitable_bequest will allow a doctor to eliminate estate_tax losses and to direct surplus savings to his or her family public charity org to be distributed according to the doctor’s wishes once doctors meet gift-giving goals to their families this structure transfers all remaining assets to their family public charity org regardless of the size of the estate this planning structure should eliminate all estate_tax losses following the death of the doctor and doctor’s children and eventually their grandchildren thereby perpetuating the value systems of the original donors and creating a legacy of family involvement in philanthropy page of j am fortunate to be living a productive life and i hate the thought of the government receiving a significant amount of my unspent assets at my death ‘experts’ and the org program best fits my needs it is simple and allows my children to continue the projects which my wife and i have started ra-9 city state i’ve consulted with many of the so-called org board_of directors ultimate control of all org activities rests with the board_of directors listed below properly advised by legal experts in the field of charitable giving these five individuals act as a watchdog for your monies and for safeguarding your income capital_gains and estate_tax_deductions and the tax exempt status of your contributions and your projects moreover they are required to establish policies for charitable projects and distributions of funding which are compatible with current irs policies and guidelines within these guidelines the board_of directors is obliged to follow and implement the desires of each individual advisor without consideration of any geographical or ideological issues the five members of the foundation’s board_of directors are bm-1 dmd - chairman and founder of org bm-4 - general surgeon retired consultant bm-5 - oral surgeon and director department of oral and maxillofacial surgery co-8 city state ra-9 - endodontist adventurer philanthropist bm-2 mba -- executive vice president org legal advisors attin-1 - chairman co-2 law firm ra-10 llm - v p and general counsel org key questions and answers relating to the org what is it the family public charity org program enables philanthropic and community service oriented doctors to establish their own personal donor advised funds and contribute earnings and or savings each year on a deductible and completely discretionary basis are there income_tax benefits yes all contributions usually are fully deductible on the individual’s personal income_tax return furthermore all earnings on these contributions within the family public charity account are exempt from any federal or state income taxes since the org qualifies as a public rather than a private c charity none of the funds within a family public charity account are requried to be paid out each year furthermore all monies inside a doctor’s family page of public charity account should be exempt from any malpractice claims or judgment creditors who ultimately receives these funds the law requires that all foundation funds eventually be used to benefit recognized charities schools universities religious organizations and community service organizations performing charitable work they also may be used to pay for work performed by professional who do research teach help the indigent or others not able to afford the professional’ s services or to provide community service for example they may be used to pay for a doctor who is willing to spend his time and skills to provide medical services for needy individuals funds may also be used for community service and missionary projects outside the united_states can doctors who establish these foundations use contributions to pay themselves yes provided they legitimately perform this type of charitable or pro bono work how much can the foundation pay the doctors doctors performing pro bono services or doing research or teaching can be paid normal hourly or daily rates for performing similar medical or dental services subject_to standards of reasonable_compensation for the services actually provided in addition the foundation can reimburse legitimate out-of-pocket expenses such as travel supplies and support personnel incurred in the process of performing the charitable services who acts as legal counsel to the foundation the law firm of co-2 located in state and state acts as legal counsel to the foundation co-2 will issue an individual tax letter to each participant in this program how much of my contribution actually ends up in my foundation the remaining is allocated to finance org research and marketing expenses what are the other costs to establish such a foundation one time set-up fee dollar_figure annual administration fee dollar_figuredollar_figure annual investment management fee during the accumulation and distribution phase annual administration fees may increase if there are special administrative requirements of an income recipient how are my foundation contributions invested al foundation contributions must be invested in nyse listed stocks bonds broad-based and recognized mutual funds money market accounts or viaticals annuities or legal reserve life_insurance contracts within these categories doctors have advisory discretion as to how foundation monies are page of invested org a registered investment_advisor acts as the investment manager for doctors’ family public charity org funds how can i monitor the growth on the funds monies will be held in segregated family public charity org accounts at a major discount brokerage firm doctors will receive a periodic statement regarding any earnings or losses on these monies for how many years do i have to contribute there is no set minimum number of years how flexible is my contribution completely flexible however donors are subject_to the usual irs restrictions on deductibility-generally of adjusted_gross_income during a calendar_year any excess_deductions may be carried forward usually the year of the gift plu sec_5 future years and used against future adjusted_gross_income levels is it possible to defer taking income for pro bono work being done currently until a later date yes provided the service provider keeps a proper record of personal time allocated to pro bono work are there minimum distributions required each year no what are the income_tax consequences for payments for services any funds received by an individual for services rendered will be taxable in the year received the recipient will receive a from the foundation for any compensation received for charitable services has the irs approved this type of arrangement the org operates within the guidelines established for public foundations doing direct charitable work these guidelines are specifically set forth in the org letter of determination this provides guidelines and a safe_harbor for the operations of the org which the foundation scrupulously observes what happens in the event of death the donor can appoint a family_member or friend to act as a successor advisor to the family public charity donor advised account after the donor’s death the successor advisor could recommend ultimate charitable beneficiaries for the funds if your spouse and or family members and or other individuals are able to continue to provide services payments can be made to them if not then any remaining foundation monies must go to a recognized charity which can be identified by you through written instruction prior to your death these written instructions are subsequently approved by the board_of directors of the foundation can i name my own foundation yes most participants use their own name for example the co-9 page of are there annual irs reporting requirements yes all these are provided by the org and all costs are included in your annual administration fee are assets in the foundation considered part of my estate and subject_to estate_taxes no is it possible to contribute appreciated and in_kind assets such as securities or real_estate into the foundation yes you should receive a full deduction for the current fair_market_value of those assets subject_to agi limitations is it possible to contribute my house or vacation residence into the foundation and still retain the right to use it while i am alive yes this type of charitable gift structure removes the asset from your estate and provides you with the use of the property for your life expectancy the deductibility of your contribution is less than the deductibility for a completed_gift can i receive income from the foundation without performing pro bono work yes you may elect to receive gift annuity life income from donating a specific asset but this election reduces the deductibility of your contribution of this asset if this split interest gift concept interests you a org representative would be happy to explain more thoroughly the methods used to achieve this objective can any of my contributions be given to charities or other institutions or individuals which i do not approve no the org will not initiate charitable distributions from your donor advised account unless it is left with no advisor you or your successors to provide guidance in that area the org will make every effort to honor your disbursement requests as long as they are within the limits of the irs assuming i want to proceed what are the next steps simply complete the enclosed application form and investment election form and return them to your org financial counselor along with a single check made payable to the org for dollar_figuredollar_figure the set-up fee plus the first year’s annual administration fee plus the desired amount of your initial contribution ---- end of brochure --- bm-1 video presentation of org the economic association of health professionals bm-1 himself provides a comprehensive description of what org as a whole can provide for members in a video taped presentation distributed to prospective members bm-1 begins the video with a history and the purpose of the org organization page of when it began in 19xx he states org began as a research project to help doctors get enough money saved by normal_retirement_age so they could retire with the same standard of living they enjoyed when they were in practice the result of this research project was that a doctor only has to pay income taxes on what the doctor spends in lifestyle costs rent food etc and that a doctor does not need to pay income_tax on everything he earned therefore org provides vehicles for doctor’s to shift earned_income for the purposes of reaching a retirement savings amount critical capital mass in order to maintain the same lifestyle in retirement as the doctor experienced during the practice years bm-1 states in the video that when members join the org program they receive an accumulation plan which is detailed in a document entitled tax reduction plan accumulation red book annual updates to this accumulation plan are provided to members to inform the members of their progress in their retirement savings_plan the goal of the accumulation_phase is to reach critical capital mass which is the amount of money needed in a retirement savings account today to be able to fund lifestyle needs from retirement to life expectancy or through the life expectancy of the spouse bm-1 briefly discusses the second_phase of the org program which is the distribution phase green book where members are counseled how to spend or give away all of the funds during the member’s life expectancy so the member may control the use of all of the money saved in his retirement savings account bm-1 briefly mentions the family public charity fpc and how it can used by the member in both the accumulation and distribution phases of the org program he states the org was created to benefit not only the charitable causes but also doctors and their families bm-1 goes in to detail on the accumulation_phase of the program and presents the vehicles that org has available for members to help them lower taxable compensation and increase savings the vehicles bm-1 presents are plan leveraged split dollar plan disability equity_trust malpractice equity_trust and long term care equity_trust as a last resort bm-1 states that if for some reason or another a member is not able to use the vehicles discussed above the member may use the final plan the family public charity he goes on to discuss how the fpc can be used to pay themselves for good works and concludes this section by stating you don’t have to pay income_tax on earnings you don’t need to live on there are plenty of different programs within the org program to allow you to eliminate income taxes on earings other than necessary for lifestyle costs an interesting feature that bm-1 presents as a useful feature of the fpc is the use of the fpc in selling a member’s practice at retirement he states org got involved in practice sales somewhat by accident you know being a part of the integrated planning for doctors and developed a planning program for practice sale bm-1 asserts that the fpc can be used to eliminate income_tax and capital_gains_tax on the sales proceeds from a sale of a practice and the way to do this is to gift the practice to the fpc the fpc then sells the practice and the proceeds go in to the fpc account of the member who will maintain control and direction of the fpc account in perpetuity this feature may explain the reasons why a substantial number of members with accounts don’t have any current activities discussed jater page of i a le bm-1 continues on to discuss how a member can use the fpc to give money to their children by having the member’s children perform good works and receive payment or compensation from the fpc bm- calls this feature an economic safety net and finally bm-1 states that if a member has his children taken care of has enough money for himself to pay lifestyle costs for his life expectancy and his spouse’s life expectancy then the member may want to support institutions that perpetuate the members value system via the permanent endowment program this video presentation by bm-1 emphasizes the tax savings and retirement savings benefits of the fpcs within the foundation and is the primary purpose of the foundation charitable intentions and uses of the foundation appear to be a secondary purpose or byproduct of the foundation even this conclusion is based on the assumption that the perpetuation of a doctor’s value system is consistent with the meaning of sec_501 foundation’s information_return filing history the foundation failed to timely file form_990 return of organization exempt from income_tax for 19xx and 19xx such returns would have been due on may 19xx and may 20xx respectively the foundation filed its 19xx and 19xx forms on april 20xx pursuant to extensions the foundation timely filed its form 990s for 20xx and 20xx in summary the foundation reported the following 19xx 19xx 20xx 20xx contributions cash noncash dividends interest rents change in annuities loss in securities dollar_figure dollar_figure dollar_figure f f total revenue dollar_figure program service expense grants legal_interest admin bank fees taxes investment fees marketing fees total expenses dollar_figure dollar_figure f h k e a a a p a a f s d o r w a e c a o o dollar_figure page of dollar_figure excess deficit beg fund balance other change in net assets transfer from national fdn dollar_figure dollar_figure net assets at end of year dollar_figure records reviewed during the examination the foundation maintains its records in a computer database every transaction of the foundation is recorded during the examination on august 20xx the foundation provided its computerized database information to the service for the period august 19xx through august 20xx this information was provided in electronic format the foundation also provided answers to certain questions posed by the examining agent provided a copy of its check register and copies of selective files maintained by the foundation with respect to individual member accounts these individual member files maintained by the foundation contained records and documentation of transactions correspondence and copies of checks related to the member’s transactions with the foundation as noted above the database provided to the irs was in an electronic format ie computer file the examining agent sorted and summarized the information contained in the database each transaction by the foundation was given an accounting code or contype by the foundation as the codes are called by the database the legend for the codes is as follows contrib-life insurance annuities brokerage-sei sswb pnc fees contribution contrib-brokerage a b bf c cb cg contrib-gift annuity cl cm _- contrib-misc cn co cr d dc ea _ earnings-annuities ___earnings-brokerage eb el earmings-life insurance en _ earnings-note rec contrib-note rec contrib-other brokerage contrib-real estate donations deferred comp annuities brokerage-co-3 swb pnc brokerage-co-3 swb pnc fdn assets fdn assets payouts contributions contributions brokerage-co-3 swb pnc contributions gift annuity contributions life_insurance contributions misc contributions note receivable contributions all other brokerage contributions real_estate payouts payouts earnings earnings eamings earnings annuities brokerage-co-3 swb pnc life_insurance note receivable page of earnings all other brokerage real_estate viaticals gift annuity earnings payouts fdn assets payouts earnings fdn assets fdn assets fdn asssets payouts fdn assets misc note receivable all other brokerage real_estate fdn assets __ life_insurance earnings-other brokerage earnings- real_estate earnings eo er ev - eamings-viatical f g ig ir l m n o p r ss vv x xr‘ fees gift annuity interest-gift annuity income-real estate life_insurance misc note receivable all other brokerage pro bono real_estate student loans viaticals reimb expenses expenses-real estate payouts fdn assets student loans fdn assets payouts _-viaticals the following is a summary of the total amount for each code for each of the four years under examination from the database note 20xx has months assets a b g l m n oo r s vv annuities brokerage gift annuity life insur misc note rec other broke real_estate student_loan viaticals 19xx 19xx 20xx 20xx p dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure payouts d dc f ig p xx xr donations dollar_figure deferred comp dollar_figure fees dollar_figure interest-gift annuity pro bono dollar_figure reimb expenses dollar_figure _expns-real estate dollar_figure contribution contrib-brokerage contributions cc cb cg _ contrib-gift annuity cm __ contrib-misc cn contrib-note rec m h a a p page of co cr contrib-othr brok contrib-real estate earnings-annuities earnings-brokerage earnings ea eb el _ earnings-life ins earnings-noterec en eo eamings-othr brok er _ earnings- real est ev ___ earnings- viatical ir income-real estate dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure we have placed our reliance in the database despite that fact that we were unable to exactly reconcile the numbers reported on the form_990 to the database information the foundation and its cpa did not provide enough detailed information and documentation to reconcile the form_990 to the database our reliance on the database is based on the sample testing and tracing of transactions contained in the database to the source documents contained in the member files transactions in the database such as contributions donations student loans and pro bono projects are we feel reliable and provide an accurate accounting of the amounts and transactions for these items the following is a summary of the amounts per form_990 versus the amounts per the foundation’s database form_990 foundation database 19xx contributions 19xx contributions 20xx contributions total dollar_figure dollar_figure dollar_figure dollar_figure 19xx member projects probono exp def comp 19xx member projects probono exp def comp 20xx member projects probono exp defcomp subtotal 19xx grants donations 19xx grants donations 20xx grants donations total 19xx fees 19xx fees 20xx fees total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure page of for the payments made in the student_loan program it is not apparent from the form_990 how it was reported presumably these payments were recorded in the accounts receivables the payments made for the student_loan program were as follows from database oxx 19xx 19xx total dollar_figure dollar_figure dollar_figure dollar_figure distributions from member’s accounts at the foundation there are a number of means by which funds will be transferred from a member’s account in addition to the fees that must be paid to org and org investment services inc members may select that funds be distributed to other organizations described in sec_501 student loans or member initiated charitable projects each of these three distribution options is discussed below the foundation has a policy that members may not provide advice to the foundation for distributions in excess of the member’s account balance board_of director minutes april in addition the board will not initiate any distribution’s from a member’s account unless there is no fund advisor with respect to such account 20xx p distributions to other qualified charities members may request the foundation distribute funds to other organizations described in sec_501 as of october 20xx the foundation did not have any written procedures or other applicable procedures for approving such requests see response to idr question despite the lack of written procedures the foundation had a practice of receiving a written request from a member on a foundation form entitled distribution request the distribution request form sets forth the basic identifying information such as the name of the charity to whom the distribution is to be made their address and telephone number the amount of the requested distribution the purpose of the distribution and whether the distribution is a one time or recurring event the form notes that all checks will be sent to you the member unless you request otherwise there is no indication on the distribution request form that funds distributed to the charity can not be used for the personal private benefit of the member when receiving a distribution request the foundation has a clerical employee check publication cumulative list of organizations to see if the distributee organization is a qualified donee organization if the organization is so listed the clerical employee will note the page number and column in publication where the distributee organization is listed next the clerical staffer will begin the process of requesting co-3 to send funds to the foundation from the member’s co-3 account once the funds are received from co-3 the clerical employee will cut a foundation check payable to the page of distributee organization the routine practice is to send such checks to the member for presentation to the distributee organization the foundation checks include the imprinted name and address of the foundation in much larger font appears the name of the member’s account above the payee line if the distributee organization does not appear in publication the foundation staff attempts to contact the organization and requests a copy of their determination_letter regarding exempt status if the organization submits a copy of their determination_letter then a distribution is made as above if the determination_letter is not submitted to the foundation then the distribution will be denied during 19xx 19xx and 20xx there were and distributions made by check respectively the foundation provided records of denied distributions for the years under exam they consisted of denied distribution request in 19xx and denied in 20xx for the years 19xx 19xx 20xx and months of 20xx the number of members that made at least one distribution to another sec_501 organization wa sec_80 out of the member accounts the following are examples of donor requested distributions that were reviewed during the examination and were obtained from the individual member files member - ra-2 account name - ra-2 foundation letter from the foundation confirming quarterly distributions to numerous organizations in 19xx as directed by ra-2 no request found in donor file the letter from the foundation also states that the foundation is waiting for a payment from ra-11 from the rental property to fund the next quarter’s distributions ra-2 contributed rental income_property to the foundation and this property was being managed by ra-11 who would send the rental income to the foundation ra-11 subsequently purchased the rental property from the foundation during calendar_year 19xx a total of dollar_figure approximately dollar_figure per quarter was distributed from ra-2’s account and distributed to various organizations some of the distributions were earmarked for individuals as follows co-10 for ra-12 co-11 for ra-13 co-12 for support of ra-15 co-13 for support of ra-16 co-14-ra-18 ra-20 ra-22 co-15 ra-24 during calendar_year 19xx a total of dollar_figure was distributed from ra-2s account and distributed to various organizations some of the distributions were earmarked for individuals as discussed above including co-12 for monthly support of ra-26 page of during calendar_year 20xx a total of dollar_figuredollar_figure was distributed from ra-2’ s account and distributed to various organizations some of the distributions were earmarked for individuals as discussed above including hospital chaplain’s co-16 for the living_expenses of ra-27 account co-12 for ra-28 account to support monthly living_expenses co-17 - ra-29 account co-11 for gift to co-18 account all of ra-2’s requests for distributions were honored by the foundation there is no documentation in the file that would indicate the foundation inquired or investigated into the earmarking of distributions to individuals including personal living_expenses which are printed on the check prepared by the foundation this is an indication of lack of oversight and knowledge regarding the laws relating to tax exemption and contributions distributions from ra-2’s account is further detailed in the charitable projects section below member - ra-30 account name - co-19 distribution request form submitted by ra-30 dated xx for a distribution to co-20 for dollar_figure dollar_figure the purpose is identified as country the distribution request form is signed ok xf and approved the foundation prepares check dollar_figure made payable to the church dated kx member - ra-31 account name - co-21 a distribution no request form in donor file for dollar_figure to co-22 of state on xx a distribution no request form in donor file for dollar_figure to co-22 of state on xx check student_loan program the co-2 tax opinion letter states the following educational loans the foundation may support an educational loan program whereby students may borrow college and graduate school tuition and related expenses for education in an area related to the foundation’s charitable purposes each student must agree to a loan agreement under which he or she agrees to repay the loan with interest or alternatively provide one year_of_service to a charitable_organization or charitable activity for each year of tuition received such agreement will be enforced there can be no private_inurement with respect to such a program an analysis of the student_loan distributions follows page of contributions excluding cg student loans dollar_figure as a percentage of contributions 19xx 20xx 19xx dollar_figure dollar_figure when compared with the percentage of donations to contributions and for 19xx 19xx and 20xx respectively the student_loan distributions is a substantial activity the foundation carries on the database information reveals that there are member accounts with these student loans the foundation does not publish any information regarding the eligibility for these loans out of the member accounts with student loans accounts made student loans to parties with the same last name presumably the sons and daughters of the members based on the information reviewed and for of the member accounts with student joans we have not yet been able to determine the party s who received the student_loan in addition from the database information from the known students who received a student_loan of them had the same last name as the member and are presumably the sons and daughters of the member in many of the member accounts with student loans distributions for student of the amount contributed into the loans represent a very significant percentage of the funds contributed into the member’s account in of the accounts more than account was dispersed in the form of student loans for example member ra-32 established his donor account in 19xx ra-32 contributed dollar_figure dollar_figure dollar_figure and to his donor account during taxable years 19xx 19xx and 20xx respectively these contributions total dollar_figuredollar_figure student loans were made from ra-32’s account to or for the benefit of ra-33 and ra-34 in the amounts of dollar_figure dollar_figure and dollar_figure during taxable years 19xx 20xx and 20xx respectively this amount totals dollar_figure over contributed by ra-32 to the foundation were distributed as student loans for his children ra-32 made no other distributions from his account of the amounts to receive a loan the children of members are supposed to execute two documents a commitment agreement and education expense repayment agreement these documents are supposed to be countersigned by a representative of the foundation the commitment agreement provides that to receive funding for educational expenses the student agrees to provide charitable work for the foundation the amount of charitable work time shall be not less than big_number hours for each year of educational expense advanced by the foundation the type of charitable work undertaken by the program participant is to be consistent with the charitable intent of the foundation if charitable work is not undertaken by the student to repay the educational expenses advanced the student agrees to repay the foundation all educational expense advanced not reduced by charitable services together with interest according to the terms of an educational expense repayment agreement the commitment agreement further page of i a a provides that charitable work for the foundation is to commence immediately following the student’s originally scheduled graduation the student’s course of study is to have some reasonable relationship to the foundation’s charitable program per the commitment agreement the student is required to provide regular reports at least annually of his or her progress in the student’s course of study and intended work which is also to include an explanation of how the student intends to meet his or her charitable obligations per the agreement finally the commitment agreement provides that when a student begins fulfilling their charitable obligation the student will be expected to provide regular reports on the hours worked and charitable activities performed the student is expected to explain how their work relates to the charitable purpose of the foundation and include a signature from an appropriate supervisory authority some members may not understand that these distributions are student loans but rather believe that the distributions are outright scholarships or grants aa in idr question the examining agent asked the foundation to provide any status reports as required by the commitment agreement the foundation advised on december 20xx that only one student had submitted any of the status reports and attached some documents relating to student ra-35 ra-35 began receiving student loans in 19xx in that year ra-36 contributed dollar_figure student loans were made for ra-35 in the following amounts 19xx-dollar_figure 19xx-dollar_figure 20xx-dollar_figure 20xx-dollar_figure total student loans were dollar_figure the status report submitted by the foundation includes a letter from ra-36 wherein he advises the foundation that his daughter performed hours of volunteer work at the co-23 over the past three years attached thereto is a letter from co-23 dated may 20xx which is consistent with ra-36’ representations to the foundation the status report also includes a december 19xx statement from ra-36 requesting that his daughter be credited for big_number hours of community service volunteer work at the co- attached thereto is a summary of hours volunteered by ra-35 for 19xx and 19xx in a co-24 document included on these documents are various hand-written calculations apparently attempting to demonstrate the decrease in repayment obligation by december _ 19xx the foundation had issued student loans to at least students was the number of member accounts with student loans the foundation provided no further documents the foundation advised in december 20xx that it does not have information that would indicate that any of the loan obligations are currently due the foundation further advised that it was exploring installing software to track the repayment obligations in 20xx the foundation advised that no repayments of loans had commenced members have independently advised the service that the foundation has sold its student_loan interests to a third_party_investor e-75 question other information suggests that in late 20xx the board terminated the student_loan program the related education expense repayment agreement is also supposed to be executed by the student and a foundation representative it provides that repayment of principal and interest is to be made either by a charitable work performed by the student at the rate of big_number hours for each full year of education expenses advanced by the foundation proportionately adjusted or b by checks issued to the foundation charitable work is to begin immediately following graduation no cash payments are required until five years following the students graduation date at such time any page of remaining amounts due to the foundation shall be repaid at the rate of principal together with interest thereon each year for five years thereafter any remaining amounts of unpaid principal and interest will be repaid at the rateof of principal together with interest each year the entire loan must be repaid by the end of the 15th year following the student ’s originally scheduled graduation date of unpaid the following are examples of student loans that were reviewed during the examination member - ra-30 account name - co-19 in 19xx and 19xx a commitment agreement for an educational loan was executed with ra-37 and ra-38 respectively ra-37 are the daughters of donor ra-30 the agreement was to pay the tuition and books to attend the co-25 and co-26 respectively copies of checks in donor file ra-37h’s total tuition payments from the foundation were based on 19xx dollar_figure dollar_figure 19xxk dollar_figure dollar_figure 19xx 20xx payments were made by checks payable to co-25 except for check dated xx in the amount of dollar_figure which was made payable to ra-30 to reimburse him for paying his daughters tuition ra-38’s total tuition and book payments from the foundation were based on copies of checks in donor file 19xx dollar_figure dollar_figure 19xx payments were made by checks payable to co-26 all payments to the university were made by the foundation based on requests made by ra-30 contributions to the foundation by ra-30 were as follows 19xx dollar_figure 20xx 20xx 19xx dollar_figuredollar_figure dollar_figure dollar_figure member - ra-39 account name - co-27 in 19xx a commitment agreement for an educational loan was executed with the daughter of donor ra-40 the agreement was to pay the tuition books room board to attend co-28 another educational loan agreement was executed on the same day with ra-41 the son of ra-39 denise’s tuition books room board payments from the foundation were 19xx 20xx 19xx dollar_figure dollar_figure dollar_figure page of payments were made by checks payable to co-28 except for check dated xx for dollar_figure which was made payable to ra-39 who was being reimbursed for paying the tuition for denise ra-41 tuition payments made by the foundation were 19xx dollar_figure dollar_figure dollar_figure 19xx 20xx payments were made by checks payable to co-28 contributions to the foundation by ra-39 were as follows 19xx dollar_figuredollar_figure dollar_figure 19xx 20xx member foundation president and board member founder of org - bm-1 on july 19xx a commitment agreement and education expense repayment agreement for an educational loan was executed with ra-42 on august 19xx and august respectively the agreements were for the payment of tuition fees and on campus room board to attend co-29 ra-42 co-30 ra-43 and the co-31 ra-44 19xx the same agreements were executed with ra-43 and ra-44 ra-43’s tuition fees room board payments from the foundation were 19xx dollar_figure dollar_figure 19xx 20xx dollar_figure payments were made by checks payable to co-30 and also to the co-32 co-32 for study programs in italy total payments to the co-32 were dollar_figure during the year 20xx in addition a payment of dollar_figure was paid to an institution called the co-33 in the year 20xx it was noted during the year 19xx that payments to co-30 included a payment of dollar_figure to the co-30 bookstore presumably for books and dollar_figure in payments for resident phone service during the year 20xx a payment of dollar_figure was paid to co-30 and subsequently refunded because ra-43 withdrew from the spring and winter terms also for 20xx the database information in the irs’ possession stops in august of 20xx and paper records provided by the foundation contain a payment of dollar_figuren payments made there were only formal distribution requests in the files '20xx out of the ra-42’s tuition fees room board payments from the foundation were 19xx 19xx 20xx dollar_figure dollar_figure dollar_figure payments were made by checks payable to co-29 out of the payments made by the foundation there were formal distribution requests in the file and one of these formal distribution requests was not signed approved by the foundation page of ra-44’s tuition fees room board payments from the foundation were 19xx dollar_figure dollar_figure 19xx 20xxk dollar_figure payments were made to the co-31 for tuition and fees and a payment was made to co-34 for room board including dollar_figure for chapter dues no formal distribution requests were in the records to recap bm-1’ total student joans from the foundation during the years under exam were follows 19xx dollar_figure dollar_figure 19xx 20xx dollar_figure contributions to the foundation by bm-1 were as follows 19xx dollar_figure dollar_figuredollar_figure 20xkx 19xx dollar_figure member initiated charitable projects in addition to distributions in the form of payments to other charities and student loans members can initiate their own charitable projects the foundation produced a one-page memorandum dated january _ 19xx setting forth their written procedures with regard to ‘foundation projects such as pro bono services deferred_compensation ‘project memorandum the project memorandum is addressed to all org donor-advisors it is not clear how this memorandum was distributed the foundation did not claim any postage expenses on its 19xx form_990 it is inconclusive whether the project memorandum is actually provided to all members in regard to the foundation’s standards for project approvals the project memorandum provides all charitable projects need to have prior approval from org requests should follow the format on the form named ‘charitable project approval’ apparently this edict was not carefully followed the foundation’s minutes of its december 19xx board_of directors meeting notes that the foundation has been funding member initiated charitable projects without prior approval from its board_of directors the charitable project approval form requests members to identify the name date s location and estimated costs of a charitable project the form does not include a request whereby the member would explain how the project’s activities accomplish charitable purposes there are no instructions to the form the project memorandum identifies three means by which members can receive payment from their projects current reimbursement payment for expenses current payment for reasonable_compensation or deferred payment for reasonable_compensation the project memorandum refers to various foundation forms for requesting payment for these various types of expenditures the project memorandum advises members that if they have questions they should contact their org financial counselor or the org home_office page of members are not permitted to initiate or request payment for charitable projects in excess of the cash balance in their accounts see april 20xx board_of director minutes page stating that there is a general org policy of not permitting members to advise distributions in excess of their account balance see also a letter from financial counselor providing at no time should the value of services you have rendered exceed the account balance in your modern portfolio theory account as this creates substantial problems you have given me some indication that you will make periodic additions to the account previously i had provided you the deposit slips to do so k1-62 in addition to these types of member initiated charitable projects some of the foundation’s internal forms suggest that a member can agree in advance with a patient that the patient will not be billed for the member’s medical services the member then bills his or her foundation account for the medical services he or she provides to the patient perhaps because of this aspect the foundation often refers to member initiated charitable projects as pro-bono as noted the foundation provides for a deferred_compensation arrangement if a member wants to be compensated at a later date for pro bono work performed for this arrangement a member completes a participants election to defer compensation form election form with org per the election form a member may elect deferral of up to of any amount earned as compensation_for org the deferred_amount will be invested and the value of the deferred_amount will be paid to the member under the terms of the org deferred_compensation plan as summarized in the election form the deferred_amount will be deferred until retirement termination of employment or death on the election form the member is required to select a lump sum payment annuity joint annuity or installment payments to participate in the deferred_compensation arrangement the donor also executes an independent_contractor agreement with org to perform pro bono services the org is a wholly owned subsidiary of org the election form provides i understand that i do not have the right to revoke my election to defer payment of any incentive compensation earned in the plan_year and that taxation of any such deferred amounts is subject_to the rules and regulations of the 20xx board_of directors meeting the board internal_revenue_service atthe april unanimously passed a motion providing that if a member died the amounts designated as deferred would automatically revert back to the member’s account instead of to its rightful beneficiaries is because the utility of such transfers is questionable the only reason given for the utility of such transfers being questionable is that the beneficiaries would lose of such funds to taxes an analysis of the pro bono expense reimbursement and deferred_compensation follows pro bono exp reimb def comp 19xx dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure 19xx dollar_figuredollar_figure dollar_figuredollar_figure dollar_figuredollar_figure 20xx page of examples of member initiated charitable projects have included composing church music tutoring students performing medical services and taking trips to foreign countries that include attendance or teaching at seminars or conferences or the provision of services during the examination several foundation member files were examined and two files in particular were examined in detail as follows member - ra-45 account name - cq-35 on ‘xx co-35 contributed a interest in the co-35 to the foundation the co-35 consists of co-35 a state corporation general_partner with interest and co-35 limited_partner with interest both have the same address and are controlled by ra-45 the value of the contribution to the foundation was dollar_figure assets of the partnership consist of numerous investment funds charity limited family_partnership or char-flip ra-45 requested a change_of investment to balanced blend on xx on xx the foundation changed the investment from co-36 to co-36 ra-45 received back from the foundation the following xx - check in the amount of dollar_figure payable to ra-45 for co-37 for this co-37 ra- is composing and writing co-37 which she sends to churches in her denomination - check in the amount of dollar_figure for january february and march pro bono work hours at dollar_figure hour for research and preparation of materials for tutoring students in writing grammar and esl issues xx - check in the amount of dollar_figure payable to ra-45 hours for research and preparation of materials for tutoring students in writing grammar and esl issues and hours for co-37 the research and preparation were at april may and june and the co-37 was at dollar_figure per hour for april may and june xx - check in the amount of dollar_figure payable to ra-45 hours of co-37 at dollar_figure per hour and hours of tutoring and research preparation at dollar_figure per hour for the months of august and september xx - check in the amount of dollar_figure payable to ra-45 hours of tutoring and research at dollar_figure per hour and hours of co-37 at dollar_figure per hour for the months of october november and december xx - check in the amount of dollar_figure payable to ra-45 hours of tutoring and research at dollar_figure per hour and hours of co-37 at dollar_figure per hour for the months of january february and march note ra-45 elected to defer this compensation and paid this amount back to org dollar_figure per hour for the months of after reviewing the above files the examining agent asked in idr question please explain if there is any further investigation as to the charitable validity for payments made for pro bono work and reimbursement and donations to charitable organizations for example donor ra-2’s donations to charitable organizations appears to have distributions for the personal living_expenses of individuals also there is not enough information in the files to determine what donor ra-45 is doing to earn her pro bono compensation the foundation provided the following response page of the charitable validity of pro bono work is determined by reviewing the information submitted to the foundation in the project approval form and accompanying documents if any if the foundation administrator determines on primary review that the contemplated pro bono work does not further a recognized charitable purpose the foundation administrator will deny approval or request additional information pro bono requests that are approved by the foundation administrator are ultimately submitted to the foundation board for final approval the foundation does not generally conduct on-site reviews of approved pro bono projects however follow-up documentation such as time allocation journals patient logs and patient fee waiver forms are routinely required before pro bono payment requests are honored expense reimbursement requests are honored when the payer provides documentation ie receipts of the actual costs associated with a charitable project generally the foundation’s donations to other charitable organizations occur only after the foundation determines the receiving organization is an exempt entity qualified to receive the gift in the case of reimbursement made for ra-2’s missionary and orphanage work in country and elsewhere please clarify which expense reimbursements you believe are personal our records indicate that ra-45 composes religious music for use in churches around the united_states and has provided some tutoring for students with weak english skills because the music composition is a solitary endeavor ra- 45’s journal records of time spent on the project are accepted as evidence of the work performed inaccurate records would expose ra-45 to civil and perhaps criminal_fraud lability member - ra-2 account name - ra-2 foundation ra-2’s file contained documentation for projects for which ra-2 was reimbursed ra-2 wife accompanied ra-2 during these projects and it is assumed that the reimbursed expenses include ra-2 wife’s expenses the file did not contain any approval of ra-2 wife’s participation the projects occurred during 19xx 20xx and 20xx of the projects pre- approval documents were in the file for of the projects submitted by ra-2 were undated and the information included the estimated dates project name and or description and estimated costs those projects were as follows all pre-approval form sec_1 travel to country -5 ‘kx symposium estimated costs dollar_figure to dollar_figure dollar_figure no foundation approval signature on the form but had the note okay same as project last year still check with ra-46 but let ra-46 know similar to countrys no documentation in the file for such country trip or subsequent follow up travel to country xx-7 xx dentistry in village for weeks donations to church toys for children printing regarding trip page of estimated costs dollar_figure the project approval form included a handwritten statement for ra-2 per verbal order foundation approved this project despite the lack of ra-2’s signature ra-2 involved another organization to pay for the lion’s share of travel costs for this trip travel to country xx-11 ‘xx dental symposium training lecturing in clinical techniques office procedures estimated costs dollar_figure to dollar_figure transportation housing food in-country travel supplies personal interpreters equip the file contained a correspondence requesting his presence at the symposium this request also asked that the dr bring new technical equipment to demonstrate new technologies ra-2 did bring dental equipment for his trip the equipment was donated from 3m to ra-2 per his request in a letter to 3m also in that letter ra- requests information on how 3m products can be ordered in european sources and that he would be happy to unofficially represent the quality products during the meeting approval form was approved the file contained project expense requests for all three trips and subsequent payments from the foundation to ra-2 however no receipts were in the file ra-2 notes in the project expense request that the purpose of the trip was to introduce free market concepts and business practices clinical skill and dentistry to local business professionals there was no foundation approval signature on the project expense request which was paid project reimbursed ra-2 for dollar_figure project was reimbursed in the amount of dollar_figure a person trained and knowledgeable reviewing and processing the above documents would reasonably question or at a minimum inquire on whether the purposes of the above projects are exclusively in furtherance of charitable purposes within the meaning of c project and especially would indicate that ra-2 may have not been performing charitable activities the documents in the file do indicate that ra-2 did have humanitarian intentions and he indicated that he had intentions of this also however the information would indicate that ra-2 may have been performing an activity of a commercial or marketing activity which a reasonably knowledgeable and trained individual would determine the monitoring and apparent concern indicated by the evidence is lacking or nonexistent payment was made as requested project had receipts for the reimbursed expense however there were no notes or inquiry regarding the apparent personal expenses claimed by ra-2 there was a claim in the amount of dollar_figure for business cards ra-2 dentistry bus cards film processing and ball bearings for dollar_figure and cash gifts to individuals including dollar_figure given to interpreters in- country travel ra-47 in the expense reimbursement request ra-2 writes page of it has been our habit the last several years to stop over in a european city for a few days this time we chose to take a day greek island cruise at our personal_expense the airline costs that we have submitted to org represent our flight to country the retum trip costs are from country - country and from state we returned from the cruise to state as part of the cruise and are not requesting reimbursement for that part the above language and the supporting documents are not clear if ra-2 did or did not claim all of the personal costs of his trip there are no documents in the file that would indicate the foundation did any investigation before it paid ra-2 the remaining trips that did not have project approval forms in the file maintained by the foundation despite the lack of project approvals the following were reimbursed for claimed project expenses travel to country country xx to xx help build a church request for dollar_figure and paid including cash gifts travel to country kx--5 ‘kx request for and paid no supporting documents in file trip to country country 'kx-7 kx request for dollar_figure and paid no supporting documents in file ‘xx ‘kx-9 trip to country request for dollar_figure and paid ra-2 writes our flight as broken down into segments as noted on our visa bill not in file part of it was considered personal due to post project travel trip to country - country 20xk-11 20xkx international schoo project request for dollar_figure and paid on the request there is a notation per bm-1 ra-46 buck all expenses are related-pay what they are asking for even if we do not have all the records trip to country 20xx---4 20xx request for dollar_figure and paid no supporting documentation in file trip to country country ‘20xx-5 request for dollar_figure and paid no supporting documents in file 20kx the only indication found in ra-2’s file with any indication of monitoring of the ‘xx from ra-48 administrator it is a note activities of ra-2 was a letter dated to the file that states ra-2 has been notified that he will not be reimbursed for gifts ra-2 has made with his own monies the letter admits that they have made exceptions in the past but that they cannot continue this yet for the trip to country on ‘xx to ‘xx after the date of the note to the file the apparent approval on ra-2’s expense page of reimbursement request provides ‘per bm-1 ra-46 buck all expenses are related-pay what they are asking for even if we do not have all the records in summary after the foundation advised ra-2 about claiming unreimbursable expenditures the foundation completely stop requiring records or receipts from ra-2 a third member’s file at the foundation was also examined member - ra-49 account name cq-38 ra-49’s file contained documents similar to the ra-45 file the foundation’s file does contain one project approval form for city free clinic however the form is dated march 20xx which is after the performance date of services and all payments on the project occurred ra-49 apparently volunteered his medical services at two free medical clinics there is no project approval form for the second clinic the file contains only summary time sheets that only contained time worked and the raw number of patients seen these forms were not foundation forms but rather were on a paper sheet containing the letterhead of city free clinic no specific reports were in the file elaborating on the services performed the file does contain a letter dated march 20xx from the greater city free clinic to whom it may concern this letter advises that ra-49 volunteered at the greater city free clinic for hours during the period september 19xx to march 20xx the letter is signed by the clinic’s executive director there is no indication or acknowledgement of the org the following distributions were made from the foundation to ra-49 the following were payments were made to ra-49 for claimed medical services provided to city free clinic ‘xx - dollar_figuredollar_figure on check xx - dollar_figuredollar_figure on check kx - dollar_figuredollar_figure on check xx - dollar_figuredollar_figure on check kx - dollar_figuredollar_figure on check xx- dollar_figure on check payments to ra-49 also included compensation_for medical services provided to city free clinic in the amount of dollar_figure on check note that dollar_figure was requested by ra-49 but only dollar_figure was paid because that was all that was left in his account distributions of fees from the foundation as noted previously in this report a large percentage distributions goes the payment of fees to org and org investment services an analysis of the fees paid to the related org entities follows contributions fees per form_990 19xx dollar_figure dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure 19xx dollar_figure dollar_figuredollar_figure 20xx page of as a percentage of contributions the fees are one of the major distributions of funds of the foundation along with payments for donations student loans and to a smaller extent the member projects an analysis of payments for these items during the years 19xx to 20xx are as follows 19xx to 20xx amount_paid percentage per database fees to related entitiesdollar_figuredollar_figure donations student loans member projects total dollar_figuredollar_figure dollar_figuredollar_figure dollar_figure dollar_figure dollar_figuredollar_figure member accounts with no activity of the member account through august of 20xx member accounts had it could be presumed from some of these member accounts that these no activities members may be holding these accounts so as to take advantage of the practice sales program mentioned in the video tape of bm-1 presentation of the org ‘program general applicable legal principles internal_revenue_code sec_501 provides for tax exemption to organizations operated exclusively for charitable purposes c -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose treas reg sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 66_sct_112 the operational_test focuses on the stated actual purposes an organization’s purpose or the nature of its activities 92_tc_1053 activities advance rather than the organization’s page of application of legal principles to operations of the foundation i the foundation has not established that it operates exclusively for exempt purposes a the foundation has not demonstrated that it primarily engages in activities that accomplish exempt purposes sec_501 provides that an organization must to qualify under that section be organized and operated exclusively for an exempt_purpose exclusively does not mean solely in this context it does mean primarily sec_1 c - c t c -1 a as a general precept any tax-exempt_organization must operate primarily for its tax-exempt purpose to remain exempt see eg orange county agricultural society inc v commissioner tcmemo_1988_380 893_f2d_647 2d cir the general_rule as stated by the supreme court is that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes 326_us_279 see also universal church of jesus christ inc v commissioner tcmemo_1988_65 the eighth circuit held that nonexempt activity will not result in loss or denial of exemption where it is only incidental and less than substantial and that a slight and comparatively unimportant deviation from the narrow furrow of tax approved activity is not fatal 374_f2d_427 cir see also seasongood v commissioner 227_f2d_227 f 2d cir the existence of one or more truly exempt purposes of an organization will not be productive of tax exemption if there is present in its operations a substantial nonexempt purpose see 324_f2d_633 cir 285_f2d_800 ct_cl there is no definition of insubstantial in this context thus it is a question of fact to be determined under the facts and circumstances of each case see eg 78_tc_921 one court opinion suggests that where a function represents less than percent of total efforts the primary purpose test will not be contravened 81_tc_958 another court opinion held that where an organization received approximately one-third of its revenue from an unrelated_trade_or_business it could not qualify for tax-exempt status orange county agricultural society supra if one assumes arguendo that an organization has one or more exempt purposes the focus is then on whether the organization has a commercial or other nonexempt purpose upon finding a non-exempt purpose an inquiry should then be made as to whether it is primary or incidental to the exempt purposes see 302_f2d_934 ct_cl pulpit 70_tc_594 if there is a single nonexempt purpose that is substantial in nature the exemption would be precluded see policemen’s benevolent page of association v commissioner tcmemo_1981_679 policemen’s benevolent association could not qualify for tax exemption because the payment of retirement benefits to its members was a substantial nonexempt purpose 79_tc_793 court agreed organization served tax- exempt purposes and to a substantial degree but held that the founders’ interest was to create a device to protect their copyright ownership and to collect license fees and this nonexempt purpose was not incidental so the organization could not qualify for tax exemption local union i b e w scholarship fund v commissioner tcmemo_1983_76 a scholarship fund did not qualify for tax exemption where it was established pursuant to a collective bargaining agreement and the only recipients of scholarships were children of the employees so the fund did not confer the requisite public benefit and the benefits were compensation 71_tc_102 organization did not qualify where one of its purposes was to make grants that had no legal requirement that principal and interest be repaid and where the organization could not demonstrate how the grant recipients were selected or the reason for the specific amounts given or the purpose of the grants as amplified further in this report more than an insubstantial purpose of org is to benefit its donors and org funds from the donor advised accounts were used to provide scholarships for the donor’s children were promoted and used as a retirement account for the donors were used to shelter income of the donors were used to provide tax benefits for the donors and were used to provide compensation_for the donors in addition a not insubstantial purpose of org was to financially benefit a related_entity org by paying it for marketing fundraising investment and administration and by creating a market for products that org and its related entities promotions while org did disburse some funds for charitable purposes ie to sec_501 organizations it has not demonstrated that that is its exclusive primary activity rather the facts show that there are nonexempt purposes which are more than insubstantial org should not be a tax exempt_organization b the foundation has not demonstrated that its activities do not serve substantial nonexempt purpose an organization to qualify as a charitable entity is regarded as operated exclusively for one or more tax-exempt purposes only if it engages primarily in activities that accomplish one or more of its exempt purposes sec_1_501_c_3_-1 an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose sec_1_501_c_3_-1 see also society of costa rica collectors v commissioner tcmemo_1984_648 an organization is not considered as operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 athenagoras i christian union of the world inc v commissioner tcmemo_1988_196 the concept of private benefit is to ensure that the organization serves public rather than private interests 823_f2d_1310 cir page of the critical inquiry is whether an organization’s primary purpose for engaging in an activity is an exempt_purpose or whether its primary purpose is a nonexempt purpose such as operating a commercial business to produce net profits see 70_tc_352 77_tc_189 aff'd 692_f2d_432 cir when an organization operates to confer a private benefit where the benefit is more than incidental it cannot satisfy the operational_test academy v commissioner 92_tc_1053 the court concluded that an otherwise qualifying school that trained individuals for careers as political campaign professional did not qualify because of the benefit accruing to entities of a political_party and its candidates nearly all of the school’s graduates became employed by or acted as consultants to these entities and candidates in american campaign as amplified further in this report org engages in activities that do not primarily further its charitable purpose for instance it operates scholarships that benefit the donor’s children it operates as a retirement account for its donors it operates to shelter income of the donors it operates to provide inappropriate tax benefits for the donors and it operates to provide inappropriate compensation_for its donors in addition a not insubstantial part of org’s activities financially benefits a related_entity org by paying it for marketing fundraising investment and administration and org also operates to create a market for products that org and its related entities promote c the foundation has not demonstrated that it meets the standards for donor funds set_in national foundation inc in national foundation inc v united_states cl_ct the court of claims concluded that national foundation inc nfi was organized and operated exclusively for exempt purposes nfi raised and distributed funds to other nonprofit_organizations and initiated funded and administered a wide variety of charitable educational religious scientific and literary projects most of which are recommended by donors individual funds or accounts were established under the nfi umbrella when individuals submitted an application with a nonrefundable fee of dollar_figure and a minimum initial contribution of dollar_figuredollar_figure which was designated to a charity which was suggested by the donor and approved by the exempt_organization nfi solicited contributions from potential donors usually through professionals called charitable development officers cdos cdos are accountants attorneys trust officers stockbrockers life underwriters ministers and representatives of charitable institutions as compensation_for soliciting donors they were paid a percentage ranging from three to six percent of the donations they generated approximately percent of the total amount disbursed was contributed directly to existing c organizations nfi claimed that the balance of the donated funds were disbursed to support projects that furthered its exempt_purpose the court of claims held that in deciding whether nf would approve a specific charitable project initiated by a donor as opposed to grants to other sec_501 c organizations the projects met five stringent standards described as follows page of projects must be consistent with charitable purposes allowed by the internal_revenue_code projects must have a reasonable budget projects must be adequately funded projects must be staffed by competent and well trained personnel and projects must be capable of effective monitoring and supervision by nfi the foundation does not adhere to these stringent standards for example member ra-45 was permitted to engage in music composition and tutoring the entire substance of the charitable project approval form consists of a statement from ra-45 requesting dollar_figure per hour for preparation composition arrangement research and publication of co-37 for church use a second form requests approval for dollar_figure per hour for research and preparation of materials for tutoring students in writing grammar and esl issues these forms do not reflect any inquiry into whether her projects had a reasonable budget were adequately funded the competence of ra-45 to perform the tasks or whether the foundation was capable of effectively monitoring and supervising these projects when asked about the nature of ra-45’s projects the foundation advised that her music composition project was a solitary endeavor the foundation advised that ra-45’s journal records of time spent on the projects were accepted as evidence of the work performed despite the fact the records revealed that ra-45 performed wel more than hours_of_service per week on the combined projects ra-45’s projects were not capable of effective monitoring and supervision by the foundation the foundation has no policy or expectation that its members will report to it on the progress of any charitable projects ra-45 did not provide contemporaneous periodic reports to the foundation the work she was performing to be sure she tendered charitable project compensation request forms charitable project monthly time allocation logs and quarterly summaries presumably all of these services were performed by ra-45 herself these documents merely list dates hours and compensation rates the foundation’s only review of these materials was to be sure that compensation requests corresponded to the hours listed on the logs the foundation’s supervision consists of a post-hoc statement that if ra-45 were to supply inaccurate records she would be exposed to civil and criminal_fraud liability there is no evidence that the foundation informed ra-45 of these potential liabilities presumably the foundation would pursue such claims the likelihood of the foundation prosecuting its customer is minimal at best org has not established that it operates exclusively for sec_501 one of its three programs the student_loan program primarily benefits its purposes donor account holders and their families the other two programs the pro bono services program and the charitable grants program are operated with insufficient oversight by org making it unable to establish that disbursements it approves are used exclusively for sec_501 purposes org ’s board_of directors initiates no activities under any of its purported charitable programs purposes and policies adopted by its board on december 19xx empowers the although the foundation stating that its statement of general page of board to determine the manner by which foundation assets will be utilized there is no evidence that the board initiated any activity during the years in issue rather in all disbursements during the years in issue the foundation relied on its members to initiate proposals in fact the board formally ratified this practice by approving procedures limiting disbursements for any proposal to the funds in the account of the donor account_holder who submitted the proposal although the board’s reliance on its members to carry out the foundation’s stated purposes does not in itself prevent the foundation from operating for exclusively charitable purposes it requires the foundation to exercise sufficient oversight of the activities it authorizes its members to take on its behalf to insure that those activities or disbursements further exclusively charitable purposes the information in the records examined do not establish that the foundation exercised sufficient oversight when making disbursements the documentation for disbursements made under the pro bono program is superficial at best showing only that the activity might be charitable there is no documentation that the activities were carried out in a manner that insured they served public rather than private interests as noted the foundation does not even employ a process suggesting or requiring members to report on the progress of their projects and whether any charitable objectives are being achieved d the foundation has not demonstrated that it does not allow donors to control investments in a memorandum opinion the district_court for the district of columbia held that an organization formed to facilitate anonymous donations to charitable organizations by private donors is not entitled to tax-exempt status under sec_501 the fund for anonymous gifts v internal_revenue_service u s tax cases cch p50 d d c 19xx in this case the donor placed a number of restrictions on each donation such as who receives the donation when the donation is received and how the donation is managed the only control the trustee exercised over the donation was determining whether the selected recipient was a charitable_organization the court contrasted the fund with nfi in national foundation the court found that donations to nfi were given without restriction thereby preventing it from merely acting as a conduit it also found that nfi performed charitable work that qualified it as a 501_c_3_organization in contrast the trustee in the fund for anonymous gifts was bound by a number of restrictions attached to each donation because of the continuing control the donor exercised over the donation the court found that the fund resembled a conduit more than it resembled nfi the court concluded that the donor's control of the investment activity through its numerous restrictions was not an exempt_purpose under irc it found that the manner in which the fund’s investment activity would be c conducted makes clear that one of the purposes of the fund is to allow persons to take a charitable deduction for a donation to the fund while retaining investment control_over the donation while this case was on appeal the fund changed its operation members of the org can experience similar contro over investments for example the foundation does not appear to have any restrictions over the type of property it will accept as a contribution ra-45 donated an interest in a limited_liability_company but maintained control_over the assets members are also permitted to have the page of foundation invest their accounts in viatical contracts and other life_insurance investments moreover during at least part of the years under examination members could direct the foundation to invest their account in any stock or security identified by the member e the foundation has not demonstrated that it keeps adequate_records to demonstrate it exclusively furthers charitable purposes for an organization claiming the benefit of sec_501 tax exemption is a privilege a matter of grace rather than right 470_f2d_849 cir the books_and_records maintained by org are inadequate to demonstrate that it made appropriate grants for the charitable activities of the donor advised funds in 823_f2d_1310 cor cir the ninth circuit noted that it found the taxpayer’s arguments unpersuasive in large part because the taxpayer presented little documentation to show that the majority of the money was used for church purposes and failed to present the documentation necessary to trace the source and use of church monies the tax_court in 74_tc_531 noted that the taxpayer failed to establish that it was not operated for the private benefit of its founders the taxpayer claimed to have expenditures_for maintenance and supplies office supplies and maintenance and supply inventory the taxpayer made a general statement that the amounts were for hymnals church and office equipment postage etc this was found not to be adequate the taxpayer claimed to follow protestant forms of ritual but there was no direct information about the services conducted or who attended no objective facts were provided to explain the purposes of a trip to germany only vague information was provided making it probable that virtually all of the income benefited the founders inadequate information was given about how compensation was determined and there was virtually no objective information about the services performed in 670_f2d_104 cir the ninth circuit sustained the tax court’s denial of an application_for exempt status holding that there was a possibility of inurement because the taxpayer did not make an open and candid disclosure of facts the court found that there was no evidence showing that payments were reasonable where there was no evidence in the record of any regular or substantial church activities the court found that the cost of comparable services is a factor to be considered in determining if salaries are reasonable see also 765_f2d_1387 co cir 72_tc_681 the court noted that the organization refused to itemize expenses for maintenance and supplies and that there were no facts detailed to explain the relationship between the taxpayer and a trip to europe by the pastor on church business proselytizing new church members in the 71_tc_102 the court concluded that the operational_test was not satisfied where the taxpayer could not page of adequately document grants that it made the taxpayer stated the grants were made in furtherance of a charitable purpose to wit to assist the poor who were in need of food clothing shelter and medical attention the only documentation for the grants was a list of grants made which included the name of the recipient the amount of the grant and the reason for the grant which was specified as either unemployment moving_expenses school scholarship or medical expense some grants were made to the taxpayer’s officers the court found this was inadequate and that there needed to be documented criteria which would demonstrate the selection process of a deserving recipient the reason for specific amounts given or the purpose of the grant in new concordia bible church v commissioner tcmemo_1984_619 the court noted that complete information about disbursements was required to insure there is no inurement there needs to be details about services provided in exchange for support there is no objective evidence in the record to show how the foundation determined that the member or his family was the person best qualified to carry out the charitable activity funded how the amounts paid were determined to be reasonable how pro bono recipients were determined the criteria for the awarding of scholarships and a detailed description of the activities performed and when they were performed for which compensation was paid furthermore there is no objective evidence in the record of how the foundation ensured that monies paid to sec_501 organizations did not benefit the donors the checks were routinely issued to the members which made the likelihood of members claiming charitable deductions for the contributions to the foundation and to the sec_501 organization more likely the foundation did not have a standard or other cover letter to be transmitted to other sec_501 organizations advising that the distributed funds were from the foundation as opposed to being from the individual member the foundation had no mechanism in place to ensure that the monies were not being used to pay for items for which the donor would receive some quid pro quo benefit f the foundation has not established that it has sufficient control_over contributed assets to further exempt purposes the foundation has represented that full legal control and custody of contributed_property is vested in it or in some instances in the donor_advised_fund and that its board_of directors has the ultimate decision making authority for the disposition of funds the foundation represented in its exemption application that contributed to it in a given year would be distributed for charitable purposes in that year nonetheless in operation the foundation advises its members that they and future generations of their family will determine the charitable projects to be funded that they can use their account as a conduit for charitable giving that members are subject only to irs policies and guidelines the board_of directors is obliged to follow and implement the desires of each individual advisor that donors have advisory discretion to determine in which category of investments the monies will be invested that the foundation will not initiate charitable distributions from the accounts as long as there is an advisor and that as long as the disbursement requests are within irs guidelines the org will make every effort to honor them percent of the amounts page of in other words the foundation cannot determine that a charity is worthwhile and use the accounts to fund it the foundation cannot determine that its assets are not properly distributed between investment vehicles and change the mix the foundation cannot refuse to fund a charity on the ground that it does not fit within the foundation’s purposes the foundation cannot disburse monies from any account as long as there is an advisor even if that account has made no charitable recommendations for an extended period of time the evidence here indicates that the members maintain continuing control of the assets in the accounts in enforcing the internal revenue laws the substance of a transaction rather than its form control 324_us_331 facts that indicate that members are allowed to access the accounts for personal benefits is further evidence of the foundation’s lack of control the foundation has not supplied an credible information that shows it has the ability to employ the assets in the account for charitable purposes in national foundation supra the court found that the taxpayer did not act as a conduit for its donors the donors relinquished all ownership and custody over the funds the taxpayer could accept or reject any donor suggestion and if accepted was prohibited by its articles of incorporation from applying the funds for a non-exempt purpose the donor had no legal recourse for return of the funds if the taxpayer failed to honor its request org tells its members it will act as a conduit it cannot initiate any charitable project it can only act on its members’ recommendations the foundation does not have adequate control_over contributed amounts see section iv b below for further explanation of why it is that members have not adequately relinquished and the foundation has not adequately received control_over the purportedly donated assets g org has not demonstrated that it has adequate staff to evaluate member distribution requests or that the staff that it does use has any experience with charitable giving the foundation does not use its own staff to evaluate member distribution requests instead the foundation uses employees of org a for-profit organization to evaluate distribution requests it appears that the individuals who conduct the activities of the foundation at org ’s headquarters in city do not have any professional background in the charitable sector rather these individuals appear to be in the nature of secretarial or support stafff the foundation purports to operate a unique charitable program that allows activities of whatever the internal_revenue_code permits but has chosen to have secretarial staff make the day to day and other significant decisions the minutes of the board_of directors reflects that the board was not regularly involved in approving charitable projects or other distributions given the amount of assets of the foundation and the amount of fees paid to org an expectation arises that the foundation should employ an individual with professional experience in the charitable sector who is knowledgeable of the internal_revenue_code requirements the decision to use secretarial staff to make these important operational decisions is further evidence that the foundation does not operate exclusively for exempt purposes page of i the foundation operates for the private benefit of its donors members the org does not qualify for tax-exempt status as an organization described in sec_501 because it has operated for the benefit of designated private individuals the prohibition against inurement and substantial private benefit ensures that organizations described in sec_501 are dedicated to furthering public rather than private purposes the foundation’s donors advisors each have a personal and private interest in a specific segment the segregated accounts or family public_charities of the activities of the foundation and have used or plan to use the assets in the account for personal gain such as for providing loans scholarships or compensation to family members sec_1_501_a_-1 the courts have consistently agreed with the service in denying exempt status under sec_501 when organizations have allowed private persons to use organizational funds to enrich themselves see eg 505_f2d_1068 276_f2d_476 cir parker v commissioner f d gs cir birmingham business college v commissioner cir the foundation for fees allows itself to be exploited by its donor-advisors its promotional material which it provides to the donors explicitly exclaims that the accounts can be used to provide financial benefits provide compensation reimbursement for expenses and loans to family members while the foundation has not had a very long operational history its operations do squarely show that the assets donors transfer to their accounts are used for their benefit yet the foundation states that donors are entitled to take a deduction under sec_170 for contributions of funds and property to the accounts while a charitable_contribution_deduction is being encouraged donors use their accounts to make suspect loans to support their own family member’s education at least one member believes these loans are out right scholarships this program confers a personal benefit courts have found prohibited inurement when an organization has been used as a private source of loan credit easter house v united_states moreover the foundation lacks adequate procedures to track the loans and the due dates in addition the foundation’s operations strongly suggest that most of loans will be forgiven if the debtors perform 20xx hours of work for each year of education the loan covered the foundation’s records show that the child of one member performed big_number hours of work in connection with an educational loan obligation but the records do not establish what type of work was performed nor do they verify that the work was in fact performed in fact the records suggest that these volunteer services were performed while the child was still attending school not post-graduation as contemplated by the agreements the children are supposed to sign in 203_fsupp_126 edsc a foundation was set up to provide educational scholarships most of its distributions were in the form of scholarships to children of the donor’s employees one scholarship went to a child of the foundation's trustee the court held that the foundation was not entitled to sec_501 status stating the narrow class of persons who might benefit the more page of restricted_group who did benefit and the preference given to the son of the director stockholder and trustee disclose that the foundation was not operated exclusively for charitable purposes similarly the foundation operated its student_loan program to benefit almost universally members who were currently paying higher education costs for their children for some members this purpose appears to be the sole reason for their involvement with the foundation similarly the foundation has allowed its donors to pay themselves compensation_for purported good works while its records do not adequately establish that the work exclusively furthered a purpose described in sec_501 the administrative file shows that donors have been allowed to contribute interests in closely held businesses that they control generate a tax deduction while the contributed interest lacks any genuine economic_substance these examples in administrative record demonstrate that the foundation has not established that its donor-advisors who indisputably have a ‘personal and private interest in the activities of the organization albeit only as it pertains to each account do not use the assets of the organization for private gain sec_1_501_a_-1 the facts in the administrative file strongly suggest that the foundation furthers private rather than public purposes while it is acceptable for charities to compensate workers whether as employees or independent contractors the compensation must be reasonable for the services rendered and must be properly reported for tax purposes the organization should have documentation to verify the work that was done on its behalf for employees the documentation should include personnel files job descriptions employment agreements supervision information progress reports and performance reviews for independent contractors the documentation should include a record of the actual services performed in the course of its operations the foundation does not collect or request this type of information moreover the foundation has failed to demonstrate that these pro bono type services further its exempt_purpose rather when a member performs services for example at a free medical clinic for the poor the member is serving the exempt services of the organization operating the clinic not the exempt purposes of the foundation in order for these activities to be considered to be activities of the foundation the foundation would need to maintain policies under which the program is administered the foundation does not maintain such policies likewise for a charitable endeavor solely conducted by a member and not in affiliation with another charitable_organization the foundation would need to maintain further policies these policies would specify criteria for evaluating individual need documentation of need including external verification adequately trained personnel to evaluate requests an organization described in sec_501 may compensate individuals to perform services the compensation however must be reasonable and it must be incurred for services performed see 81_tc_958 in senior citizens of missouri inc v commissioner t c memo the court held the organization was not operated exclusively for exempt purposes when it could not establish that advances it paid solicitors were for services performed to support its holding the court stated that an organization must describe in page of detail the criteria and method used to determine the amount of the advances paid to each solicitor the court explained that keeping records and establishing standards for the distribution of charitable assets for charitable and administrative purposes may appear onerous to a fledging organization compliance with these recordkeeping requirements however is necessary to safeguard against the potential abuse of the organization’s funds citing church in boston v commissioner t c as to grants to other sec_501 organizations the foundation lacks any significant grant administration and control procedures it should exercise some pre- grant due diligence this would undeniably include documentation about the recipient organization's sec_501 status but it would also include information about the organization's operations and personnel information about the project or work or other proposed use of the funds and information about how the proposed grant will further the foundation’s exempt purposes the foundation should determine if the proposed recipient is an organization that makes disbursements to other individuals or entities most charities use written grant agreements that include specific terms expected results timing of funds consequences of noncompliance specifies accountability provisions such as progress reports accounting and financial statements a provision that allows audit and inspection of records and on site inspection of programs the foundation should supply documentation of the approval process while there is not any direct legal authority that requires adoption of these it must take some action that ensures the recipient does not use its funds specific provisions an organization is required to establish its entitlement to exempt status and it is required to keep adequate books_and_records the foundation’s primary purported charitable activity is grant-making it should offer evidence that its grants exclusively further its exempt purposes it is insufficient to check if an organization is listed in pub for an improper purpose for example there are virtually no safeguards that would prevent or even monitor a recipient from distributing the funds overseas for which a donor may not be entitled to deduction if he or she made the contribution directly to the recipient charity granted org ’s general counsel prepared a memorandum dated _ 19xx for distribution to org financial counselors regarding foreign december activities the memorandum contains legal inaccuracies which further compounds the problems for example memorandum provides that distributions can be made to organizations possessing a sec_501 determination_letter may obtain a sec_501 determination_letter but contributions to it are not deductible under sec_170 since the foundation allows its donors to exercise considerable influence if not outright control_over the assets contributed the accounts the operations of each account in some respects resembles a private_foundation and it would be appropriate for the foundation to adhere to the expenditure_responsibility provisions of sec_4945 as a way to establish that its donor's grants further charitable purposes in fact foreign entities in some instances the foundation issues grant checks with the names of individuals in the memo line of checks to recipient charities generally gifts that are earmarked for a specific individual are not deductible as charitable_contributions deductions are not allowed subject_to certain exceptions whenever the donor has page of specified by name the person to receive the gift is apparently enabling member's to circumvent this restriction by serving as vehicle to receive gifts from donors who take a deduction and then later direct the gift to charity but earmarked for a specific individual through this practice the foundation the foundation does not maintain a consistent message to its members that grants can not be used for the personal benefit of the member for example the distribution request form which may be the only communication a member uses does not advise the member that the requested grant can not be used for personal purposes such as fulfilling a legally binding personal pledge or paying their children’s tuition ij the foundation operates to financially benefit org and other related for-profit entities a substantial part of the foundation’s operations serve the private interests of in this regard the promotional material in the file shows that the foundation is org its founder bm-1 and the other entities in the org family the complexity of the org organizational structure and the wide array of financial services it offers its members raise a concern about the appropriateness of the foundation’s sec_501 status just one financial product of many that org members can use to shelter their assets from taxes the members pay management and other administrative fees to maintain accounts with the foundation and these funds are in turn paid to org and the related entities during the examination period a considerable amount of the funds leaving the foundation were paid to another org entity the size of the payments to other org entities in conjunction with the promotional material distributed by representatives of the org family of entities shows a phenomenal emphasis on financial gains from selling products that exploit loopholes in the federal tax system this arrangement and focus serve to benefit private interests and is not consistent with exempt status under sec_501 the evidence in the administrative record does not demonstrate that the foundation does not more than insubstantially serve the private interests of the private individuals and entities that control it church of scientology v commissioner f 2d pincite in international postgraduate medical foundation v commissioner t c memo the court upheld revocation of c exemption of a nonprofit organization that conducted continuing medical education tours abroad the nonprofit had a substantial non-exempt purpose to benefit a for profit travel agency which the nonprofit used exclusively to arrange tours for its seminars the nonprofit spent of its revenue on brochures for tours arranged by the for-profit and did not solicit competitive bids from any other travel agency the nonprofit was formed by the owner of the for-profit to obtain customers for his tour business he controlled the nonprofit and he exercised that control for the benefit of the for-profit the court noted that when a for-profit benefits substantially from the manner in which the activities of a related_organization are carried on the latter organization is not operated exclusively for exempt purposes under sec_501 even if it furthers other exempt purposes these principles have direct application to the foundation’s operations page of iv the foundation operates a trade_or_business which does not primarily further an exempt_purpose a the foundation provides or delivers asset management services to members who pay for the service in substance the foundation operates a trade_or_business of providing asset management and other financial services to its members members must pay fees in order to avail themselves of these services org financial counselors as agents of org are the first link between members and org in 70_tc_1037 an organization whose primary activity was to provide advice on income and estate_planning to reduce the individuals liability for income taxes to a minimum was denied exemption under sec_501 of the code the organization’s activities of assisting contributors in obtaining tax advantages were a substantial non-exempt activity b facts in the record infer that members do not relinquish control of assets sec_1_507-2 relating to the transfer of assets of terminating private_foundations to public_charities contains guidance in determining if material restrictions exist on transferred assets the regulation sets forth several factors any of which are considered as preventing the transferee from freely and effectively employing the transferred assets or the income derived therefrom in furtherance of its exempt purposes though the regulation applies to terminating private_foundations it has relevance in this situation and can be used as guidance the presence of some or all of the following factors will indicate that the reservation of such a right does not exist i there has been an independent investigation by the staff of the public charity evaluating whether the donor’s advice is consistent with specific charitable needs most deserving of support by the public charity as determined by the public charity ii the public charity has promulgated guidelines enumerating specific charitable needs consistent with the charitable purposes of the public charity and the donor’s advice is consistent with such guidelines iii the public charity has instituted an educational program publicizing to donors and other persons the guidelines enumerating specific charitable needs consistent with the charitable purposes of the public charity iv the public charity distributes funds in excess of amounts distributed from the donor’s fund to the same or similar types of organizations or charitable needs as those recommended by the donor and v the public charity’s solicitations written or oral for funds specifically state that such public charity will not be bound by advice offered by the donor page of the presence of some or all of the following factors will indicate the reservation of such a right does exist i the solicitations written or oral of funds the public charity state or imply or a pattern of conduct on the part of the public charity creates an expectation that the donor’s advice will be followed ii the advice of a donor whether or not restricted to a distribution of income or principal from the donor’s trust or fund is limited to distributions of amounts from the donor’s fund and the factors described in paragraph a iv a or i or ii of this section are not present iii only the advice of the donor as to distributions of such donor’s fund is solicited by the public charity and no procedure is provided for considering advice from persons other than the donor with respect to such fund and iv for the taxable_year and all prior taxable years the public charity follows the advice of all donors with respect to their funds substantially_all of the time it appears that all of the adverse factors are present foundation members expect that their advice will always be followed see org general counsel memorandum as with all org programs we want to support the doctor’s desires to the maximum extent possible the foundation makes it clear that members may not make recommendations for amounts in excess of their account balance there is no evidence that the foundation seeks to educate its members about any particular charitable needs in fact the opposite seems true in that the emphasis is on the lack of geographical restrictions only the advice an account’s fund advisor is sought and there is no procedure for any others to advise distributions finally the advice is followed substantially_all of the time in only a few instances have requests been made that were not followed and it appears that the only reason for those declinations was that the ultimate beneficiary was not listed in publication page of
